MEMORANDUM**
Carl Lee Callegari, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action pursuant to 42 U.S.C. § 1997e(a) for failure to exhaust administrative remedies. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
Because the record shows that Callegari did not exhaust prison grievance procedures prior to filing his claims against defendants Preece, Davis and Woodward, the district court properly entered judgment for the defendants. See Booth v. Churner, 532 U.S. 731, 741 n. 6, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001) (requiring inmates to exhaust all available administrative remedies “irrespective of the forms of relief sought and offered through administrative avenues”). We construe the district court’s dismissal of the unexhausted claims as issued without prejudice. See id. at 734.
Callegari’s other contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.